Citation Nr: 1220696	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by which the RO, in pertinent part, denied the claim of entitlement to service connection for bipolar disorder. 

In February 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  As such, the Board sent the Veteran a letter dated in October 2010 notifying him of the VLJ's departure and providing him the opportunity to testify at a new hearing.  The Veteran was advised that if he did not respond within 30 days, the Board would assume that he did not desire another hearing and would proceed accordingly.  As of this date, no response from the Veteran has been received. 

The Board remanded this case to the RO in May 2005, March 2007, and in January 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

In its January 2011 remand, the Board asked, in pertinent part, that a VA psychiatric examination be scheduled in order that an opinion regarding the etiology of any diagnosed psychiatric disorder be provided.  The Board's remand directive asked the examiner to determine whether any current psychiatric disorder had its onset in service or was manifest to a compensable degree within one year after discharge from active service.  The examiner was requested to review pertinent documents in the claims file in conjunction with the examination 

The Veteran was afforded a psychiatric examination in May 2011.  The VA examiner diagnosed schizoaffective disorder and opined that it was unrelated to service because the service treatment records did not reflect mental health treatment.  The examiner also opined, in essence, that the Veteran's psychiatric disorder did not manifest to a compensable degree within a year of separation.  The examiner explained that there was no indication of mental health treatment within a year of separation.  

Upon further review of the record by the Board, several treatment records suggest that the Veteran had psychiatric symptoms prior to entry into active service.  The service treatment records do not show any reported history of symptoms prior to service and a psychiatric disorder was not noted at entry.  An April 1992 VA hospital treatment record noted a diagnosis of schizophrenia and that the Veteran reported a history of hallucinations approximately 7 to 8 years earlier when he was in college.  An April 1995 San Antonio State Hospital medical report reflects that the Veteran's psychiatric history began with a brief episode shortly after high school graduation in 1982.  Reportedly, one evening, he was frightened by the sound of the flapping of great wings and turned to see a gargoyle with a ten-foot wing span hovering over him.  This experience was only momentary.  Following involuntary discharge from service after 11 months, the Veteran went to Atlantic City where he worked as a dish washer for four months.  During this period, he experienced auditory hallucinations of people calling him names and felt that people were watching him all the time.  The hallucinations disappeared when he returned to San Antonio but recurred in 1991, a few months before his first arrest.

The foregoing evidence, which is highly relevant to the Board's inquiry, was not discussed in the May 2011 VA psychiatric examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is a need for another VA examination because the 1992 and 1995 medical evidence raises the question as to whether there was a mental condition that preexisted service and whether there is evidence of psychosis within the year following separation from service.  The May 2011 VA examiner did not comment of that relevant evidence and the medical opinion inadequate.  Barr, supra; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

For the reasons stated above, a new VA examination must be provided for a diagnosis of all current psychiatric disorders and for an opinion regarding the etiology of each.  The examiner instructions are contained in the third paragraph below.

In order that the examination instructions are clear, the Board notes that service connection is generally warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002), 38 C.F.R. § 3.304(b) (2011); see also VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies"[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The Court has held that "the burden of proof is on VA to rebut the presumption of soundness by producing clear and unmistakable evidence that the Veteran's asthma existed prior to service and . . . if the government meets this requirement, that the condition was not aggravated in service."  Crowe v. Brown, 7 Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden is a formidable one.  Id. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2011). 

To ensure that the record is complete, the Veteran should be asked to detail all private psychiatric treatment received since January 2012.  Also, all VA clinical records dated from May 20, 2011 to the present should be associated with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran to detail all private psychiatric treatment received since January 2012.  After securing the necessary release, associate all identified records with the claims file.  In the event that any identified records cannot be obtained, the attempts to secure them should be detailed in the claims file. 

2.  Associate with the claims file all VA clinical records dated from May 20, 2011 to the present.

3.  After completing the above development, schedule a VA psychiatric examination.  The claims file and a copy of this remand must be provided to the examiner, and all pertinent documents in the claims file must be reviewed in conjunction with the examination.  The examination report should indicate whether the requested review of the record took place.  The examiner should diagnose all present psychiatric disorders.  It is requested that the VA examiner address the following questions regarding the claimed psychiatric disorder(s):

   1) Did a psychiatric disorder or disorders clearly and unmistakably exist prior to entrance into active duty service?

   2) If there was a clearly and unmistakably preexisting psychiatric disorder or disorders, did any condition undergo aggravation during service or was any increase clearly and unmistakably due to the natural progress of the disease?

   3) If there was not a clearly and unmistakably preexisting psychiatric disorder, is it at least as likely as not (50 percent or greater likelihood) that the claimed disorder or disorders had its/their onset during service or within the first post service year or is/are otherwise related to service or an incident of military service?  

The examiner is requested to comment on the April 1992 VA hospital record which noted a reported psychiatric history prior to active duty and the April 1995 San Antonio State Hospital record which noted reported psychiatric history prior to entrance on active duty and a history to symptoms within one year after discharge.

For purposes of this analysis, aggravation is defined as a permanent worsening of the disability beyond that due to the natural progress of the disease.  A thorough rationale for all opinions and conclusions should be provided. 

4.  Readjudicate the issue on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


